USCA11 Case: 19-14898      Date Filed: 10/19/2020    Page: 1 of 10



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-14898
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:03-cr-00103-TFM-C-1



UNITED STATES OF AMERICA,
                                                               Plaintiff - Appellee,

                                     versus

LEROY VIDAL JACKSON,
                                                             Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                               (October 19, 2020)

Before MARTIN, ROSENBAUM, and LAGOA, Circuit Judges.

PER CURIAM:

      Leroy Jackson appeals the district court’s order denying his motion for a

sentence reduction under the First Step Act of 2018, Pub. L. No. 115-391, § 404(b),
         USCA11 Case: 19-14898        Date Filed: 10/19/2020    Page: 2 of 10



132 Stat. 5194, 5222 (“First Step Act”). Jackson argues that, because section 2 of

the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372, (“Fair

Sentencing Act”) modified the statutory penalty for his conviction, he was convicted

of a covered offense under the First Step Act. He further argues that, because the

Fair Sentencing Act reduced the penalty range for his offense, the district court had

the authority to reduce his sentence and should have exercised its discretion to do

so. After careful review, we vacate the district court’s order and remand for the

district court to consider whether to exercise its discretion under the First Step Act.

I.    STANDARD OF REVIEW

      We review de novo whether a district court had the authority to modify a term

of imprisonment. United States v. Jones, 962 F.3d 1290, 1296 (11th Cir. 2020). We

review the district court’s denial of an eligible movant’s request for a reduced

sentence under the First Step Act for an abuse of discretion. Id. A district court

abuses its discretion when “it applies an incorrect legal standard.” Diveroli v. United

States, 803 F.3d 1258, 1262 (11th Cir. 2015) (quoting Winthrop-Redin v. United

States, 767 F.3d 1210, 1215 (11th Cir. 2014)).

II.   ANALYSIS

      The Fair Sentencing Act of 2010 amended 21 U.S.C. §§ 841(b)(1) and 960(b)

to reduce the sentencing disparity between crack and powder cocaine. See Fair

Sentencing Act § 2; see also Dorsey v. United States, 567 U.S. 260, 268–70 (2012)


                                           2
         USCA11 Case: 19-14898       Date Filed: 10/19/2020    Page: 3 of 10



(detailing the history that led to enactment of the Fair Sentencing Act, including the

Sentencing Commission’s criticisms that the disparity between crack cocaine and

powder cocaine offenses was disproportional and reflected race-based differences).

Section 2 of the Fair Sentencing Act raised the quantity of crack cocaine necessary

to trigger a ten-year mandatory minimum from 50 grams to 280 grams and the

quantity necessary to trigger a five-year mandatory minimum from 5 grams to 28

grams. Fair Sentencing Act § 2(a)(1)–(2); accord 21 U.S.C. § 841(b)(1)(A)(iii),

(B)(iii). These amendments were not made retroactive to defendants who were

sentenced before the enactment of the Fair Sentencing Act. United States v. Berry,

701 F.3d 374, 377 (11th Cir. 2012). The Fair Sentencing Act did not expressly make

any changes to § 841(b)(1)(C), which provides for a term of imprisonment of not

more than twenty years for cases involving quantities of crack cocaine that do not

fall within § 841(b)(1)(A) or (B). See Fair Sentencing Act § 2(a); 21 U.S.C.

§ 841(b)(1)(C).

      In 2018, Congress enacted the First Step Act, which made retroactive the

statutory penalties for covered offenses enacted under the Fair Sentencing Act, and

expressly granted district courts the authority to reduce a previously imposed term

of imprisonment. See First Step Act § 404; see also Jones, 962 F.3d at 1297. Under

First Step Act § 404(b), “[a] court that imposed a sentence for a covered offense

may . . . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing


                                          3
          USCA11 Case: 19-14898       Date Filed: 10/19/2020    Page: 4 of 10



Act . . . were in effect at the time the covered offense was committed.” The statute

defines a “covered offense” as “a violation of a Federal criminal statute, the statutory

penalties for which were modified by section 2 or 3 of the Fair Sentencing Act . . . ,

that was committed before August 3, 2010.” Id. § 404(a). The First Step Act further

states that “[n]othing in this section shall be construed to require a court to reduce

any sentence pursuant to this section.” Id. § 404(c).

      In Jones, we considered the appeals of four federal prisoners whose motions

for a reduction of sentence pursuant to § 404(b) were denied in the district courts.

Jones, 962 F.3d at 1293. First, we held that a movant was convicted of a “covered

offense” if he was convicted of a crack-cocaine offense that triggered the penalties

in § 841(b)(1)(A)(iii) or (B)(iii). Id. at 1301. Interpreting the First Step Act’s

definition of a “covered offense,” we concluded that the phrase “the statutory

penalties for which were modified by section 2 or 3 of the Fair Sentencing Act” (the

“penalties clause”) modifies the term “violation of a Federal criminal statute.” Id.

at 1298 (emphasis removed); accord First Step Act § 404(a). Thus, “[a] movant’s

offense is a covered offense if section two or three of the Fair Sentencing Act

modified its statutory penalties.” Jones, 962 F.3d at 1298. Because “[s]ection two

of the Fair Sentencing Act . . . modified the statutory penalties for crack-cocaine

offenses that have as an element the quantity of crack cocaine provided in

subsections 841(b)(1)(A)(iii) and (B)(iii),” a covered offense includes one where the


                                           4
         USCA11 Case: 19-14898        Date Filed: 10/19/2020   Page: 5 of 10



movant was sentenced for an offense that triggered one of those statutory penalties.
Id.

      “[D]istrict courts must consult the record, including the movant’s charging

document, the jury verdict or guilty plea, the sentencing record, and the final

judgment,” to determine whether the movant’s offense triggered the penalties in

§ 841(b)(1)(A)(iii) or (B)(iii) and, therefore, is a covered offense. Id. at 1300–01.

We rejected the government’s argument that, when conducting this inquiry, the

district court should consider the actual quantity of crack cocaine involved in the

movant’s violation. Id. at 1301. Rather, the district court should consider only

whether the quantity of crack cocaine satisfied the specific drug quantity elements

in § 841—in other words, whether his offense involved 50 grams or more of crack

cocaine, therefore triggering § 841(b)(1)(A)(iii), or between 5 and 50 grams,

therefore triggering § 841(b)(1)(B)(iii). Id.

      Accordingly, the actual amount of drugs involved in the movant’s offense

beyond the amount related to his statutory penalty is not relevant to whether he was

convicted of a covered offense. See id. at 1301 (“The actual drug-quantity involved

in the movant’s offense is irrelevant as far as the element and the offense are

concerned.”). However, contrary to the movants’ arguments in Jones, the district

court’s actual drug-quantity finding remains relevant to the extent that it triggered a

higher statutory penalty. Id. at 1302. We also rejected “the movants’ argument that


                                          5
         USCA11 Case: 19-14898        Date Filed: 10/19/2020   Page: 6 of 10



district courts may not, in making the ‘covered offense’ determination, consider a

previous drug-quantity finding that was necessary to trigger the statutory penalty if

it was made by a judge.” Id. While we recognized that now, under Apprendi v. New

Jersey, 530 U.S. 466 (2000), “a jury was constitutionally required to find the nature

and quantity of the controlled substance involved in the offense if that finding

increased the statutory penalty,” we explained that, similar to a movant being unable

to use Apprendi to collaterally attack his sentence, a movant cannot “redefine his

offense” to one triggering a lower statutory penalty simply because the district court,

not a jury, made the drug-quantity finding relevant to his statutory penalty. See

Jones, 962 F.3d at 1302. Applying this inquiry to the four movants in Jones, we

concluded that all four were sentenced for covered offenses because they were all

sentenced for offenses whose penalties were modified by the Fair Sentencing Act.
Id. at 1302–03.

      Next, we explained that a movant’s satisfaction of the “covered offense”

requirement does not necessarily mean that the district court is authorized to reduce

his sentence. Id. at 1303. Specifically, the “as if” qualifier in Section 404(b) of the

First Step Act, which states that “[a]ny reduction must be ‘as if sections 2 and 3 of

the Fair Sentencing Act . . . were in effect at the time the covered offense was

committed,’” imposes two limitations on the district court’s authority. Id. (alteration

in original) (quoting First Step Act § 404(b)). First, the district court cannot reduce


                                          6
           USCA11 Case: 19-14898      Date Filed: 10/19/2020   Page: 7 of 10



a sentence where the movant received the lowest statutory penalty that would also

be available to him under the Fair Sentencing Act. Id. Second, in determining what

a movant’s statutory penalty would have been under the Fair Sentencing Act, the

district court is bound by a previous drug-quantity finding that “could have been

used to determine the movant’s statutory penalty at the time of sentencing.” Id.

Moreover, the Constitution does not prohibit the district court from relying on earlier

judge-found facts that triggered statutory penalties prior to Apprendi. See id. at

1303–04.

      Applying these limitations, we held that if a movant’s sentence necessarily

would have remained the same had the Fair Sentencing Act been in effect—i.e., if

his sentence was equal to the mandatory minimum imposed by the Fair Sentencing

Act for the quantity of crack cocaine that triggered his statutory penalty—then the

Fair Sentencing Act would not have benefitted him, and the First Step Act does not

authorize the district court to reduce his sentence. Id. at 1303. And based on this

framework, we affirmed the denials of two of the movants’ motions. Id. at 1304–05.

We explained that it was error for the district court to conclude that a movant was

ineligible based on (1) a higher drug-quantity finding that was made for

sentencing—not statutory—purposes, (2) a movant’s career-offender status, or (3) a

movant’s sentence being at the bottom of the guideline range. See id. Because it

was ambiguous whether the district courts denied two of the movants’ motions for


                                          7
         USCA11 Case: 19-14898       Date Filed: 10/19/2020   Page: 8 of 10



one of those reasons and likewise unclear whether the courts recognized their

authority to reduce sentences under the First Step Act, we vacated and remanded the

denials for further consideration. Id. at 1305.

      Here, as in Jones, Jackson was sentenced for a “covered offense,” as required

by the First Step Act. A jury found Jackson guilty of conspiracy to possess with

intent to distribute crack cocaine and made a drug quantity finding of 50 grams or

more of crack cocaine. Applying this quantity to the penalties in § 841(b), Jackson

was sentenced under § 841(b)(1)(A)(iii) because his offense involved more than 50

grams of crack cocaine and his prescribed statutory imprisonment range was ten

years to life. 21 U.S.C. § 841(b)(1)(A) (“[S]uch person shall be sentenced to a term

of imprisonment which may not be less than 10 years or more than life.”). This

statutory penalty provision was modified by Fair Sentencing Act § 2. See Fair

Sentencing Act § 2(a)(1) (increasing the threshold for penalties under subparagraph

(b)(1)(A)(iii) from 50 grams to 280 grams).         Accordingly, because the Fair

Sentencing Act modified the statutory penalties for Jackson’s offense, it was a

covered offense under the First Step Act, and Jackson therefore met the “covered

offense” requirement under First Step Act § 404. See Jones, 962 F.3d at 1298.

      Further, the district court had the authority to reduce Jackson’s sentence under

Jones’s as-if framework. The Fair Sentencing Act reduced his mandatory statutory

penalty from ten years to life imprisonment to five to forty years of imprisonment.


                                          8
          USCA11 Case: 19-14898        Date Filed: 10/19/2020    Page: 9 of 10



See § 841(b). Jackson’s sentence of 240 months of imprisonment significantly

exceeds five years. Thus, the district court did not sentence him to the lowest

statutory penalty available under the Fair Sentencing Act for his crack cocaine

offense, and it accordingly had the authority to reduce his sentence. See Jones, 962
F.3d at 1303.

      Finally, it is unclear whether the district court correctly recognized that

authority. While the district court summarily adopted the government’s arguments

made in response to Jackson’s motion, those arguments focused mainly on Jackson’s

eligibility for relief. Only the last 1.5 pages of the government’s 15-page response

discussed the district court’s discretion to provide relief, and only one paragraph of

that discussed the 18 U.S.C. § 3553(a) factors. Given the government’s scant

discussion of the issue and the district court’s lack of citation to any of the

government’s specific arguments, it is unclear whether the district court recognized

that it could provide First Step Act relief to Jackson.

      The district court’s brief statement that it assumed it had the authority and

discretion to provide the relief Jackson sought does not resolve that ambiguity. That

statement is arguably more ambiguous than the district court’s analogous statement

in Jones regarding the movant Johnson, where the district court stated that Johnson

“appear[ed] eligible for relief” but “the First Step Act afford[ed] no further relief” to

him because his sentence was already below his revised guideline range. See id. at


                                           9
         USCA11 Case: 19-14898      Date Filed: 10/19/2020   Page: 10 of 10



1305. Because we found the district court’s more detailed statements in movant

Johnson’s order ambiguous in Jones, we reach the same conclusion here.

III.   CONCLUSION

       Accordingly, based on this Court’s decision in Jones, we vacate the district

court’s order denying Jackson First Step Act relief and remand for the district court

to consider whether to exercise its discretionary authority under the First Step Act

to reduce Jackson’s sentence. See id. at 1304–05.

       VACATED AND REMANDED.




                                         10